EXHIBIT 10.2
                                                                                                      Execution
Copy




COMMONWEALTH OF MASSACHUSETTS

OFFICE OF THE SECRETARY OF THE COMMONWEALTH

SECURITIES DIVISION

ONE ASHBURTON PLACE, ROOM 1701

BOSTON, MASSACHUSETTS 02108

__________________________________________

)

IN THE MATTER OF:

)




)




OPPENHEIMER & CO., INC.,

)

ALBERT LOWENTHAL,

)

DOCKET NO. 2008-0080

ROBERT LOWENTHAL &

)

GREG WHITE

)

)




RESPONDENTS.

)

__________________________________________)




OFFER OF SETTLEMENT




Oppenheimer & Co., Inc., Albert Lowenthal, Robert Lowenthal and Greg White
(“Respondents”), without admitting or denying the allegations set forth in the
Administrative Complaint referenced below or the finding of fact and conclusions
of law set forth below, submit this Offer of Settlement (“Offer”) in connection
with an administrative proceeding against Respondents. On November 18, 2008, the
Massachusetts Securities Division of the Office of the Secretary of the
Commonwealth (“Division”) filed an administrative complaint (“Administrative
Complaint”) against Respondents alleging violations of the Massachusetts Uniform
Securities Act (the “Act”).  See Docket No. 2008-0080.  The Administrative
Complaint focused on Respondents’ roles in the sales of financial instruments
known as auction rate securities (“ARS”) to retail and other investors.

The Offer is submitted, subject to the approval of Oppenheimer’s Board of
Directors and notification to the Division by Oppenheimer no later than February
26, 2010, for the purpose of settlement only and with the express understanding
that it will not be used in any proceeding, unless this Offer is accepted by the
Division, as hereafter set forth. If this Offer is not accepted by the Division,
the Offer is withdrawn and shall not be used in or become part of any
proceeding.  Solely for the purpose of settling these proceedings, Respondents,
consent to the entry of a Consent Order (“Order”) by the Division, consistent
with this Offer, settling the pending administrative proceeding against
Respondents (Docket No. 2008-0080) with prejudice.

I. JURISDICTION AND AUTHORITY

1.

The Massachusetts Securities Division is a division of the Office of the
Secretary of the Commonwealth with jurisdiction over matters relating to
securities, as provided for by the Act. The Act authorizes the Division to
regulate: 1) the offers, sales, and purchases of securities; 2) those
individuals offering and/or selling securities; and 3) those individuals and
entities transacting business as investment advisers within the Commonwealth.

I. RESPONDENTS




2.

Oppenheimer & Co., Inc. (“Oppenheimer”) is a registered broker-dealer and
investment adviser, registered and notice filed with Massachusetts, with a
Central Registration Depository (“CRD”) number of 291.

3.

Albert Lowenthal  is a natural person, registered as an agent of Oppenheimer,
with a CRD number of 313519.  Albert Lowenthal is Chairman and Chief Executive
Officer at Oppenheimer.

4.

Robert Lowenthal is a natural person, registered as an agent of Oppenheimer,
with a CRD number of 1639913.  Robert Lowenthal is Senior Managing Director of
the Taxable Fixed Income Trading Department at Oppenheimer.

5.

Greg White  (“White”) is a natural person, registered as an agent of
Oppenheimer, with a CRD number of 1107013.  White is the Managing Director of
the Auction Rate Department at Oppenheimer (“Auction Rate Department”).

III. FACTS AND ALLEGATIONS




A.  The Auction Rate Securities Market

6.  ARS consist of preferred shares from closed end funds (“APS”) which have a
perpetual maturity, and dividends which reset every seven to thirty-five days
through a Dutch Auction process, as well as long term debt instruments, issued
by municipalities (“Municipal ARCS”) or student loan organizations (“Student
Loan ARCS”), with maturities of twenty to forty years and interest rates that
reset through the same process.   

7.  Due to the upward sloping yield curve, issuers of long-term instruments
typically have to pay higher interest rates, but due to the frequent auctions
for ARS, the issuer of the ARS is allowed to pay short term rates on long term
instruments.

8.  In a Dutch Auction ARS always trade at par, with the yield of the instrument
determined by the dividend or interest rate determined by the auction.  

9.  In a Dutch Auction a security holder has three options, the holder can: (1)
hold; (2) purchase or sell; or (3) purchase and hold at rate.  

10.  In order to acquire ARS, a bid needs to be placed into the auction at the
rate and quantity that the bidder is willing to hold the securities.  Orders for
the available quantity of ARS are filled starting with the lowest bid rate up
until all the shares offered for sale in the auction are allocated.  The rate at
which the final share from the auction is allocated sets the dividend or
interest rate on the entire issue until the next auction.   

11.  If there are not enough purchasers the auction fails, no shares change
hands and the rate resets to a maximum rate proscribed in the instrument’s
offering document.

12.  The offering documents additionally proscribe that the rate set at auction
can not exceed the maximum rate.

13.  The underwriting firms from which Oppenheimer obtained the ARS it sold, had
the option but not the obligation to participate in the auctions and had
traditionally supported their auctions by placing proprietary bids in the
auctions to ensure the auction would not fail or hit its maximum rate.  These
firms were referred to as “lead underwriters.”  

14.  The ability of an ARS investor to liquidate his or her position is
contingent on there being sufficient buy bids, whether they were placed by the
lead underwriters or by other buyers.

B. Key ARS Features (Maximum Rates and AAA Ratings)

15.  A key feature to the ARS was the maximum rate or penalty rate, which set an
absolute ceiling on the dividend or interest rate on the instruments.

16.  Low maximum rates provided a strong basis for the instruments to achieve
AAA ratings.

17.  AAA ratings from agencies such as Fitch and Moody’s, are long term debt
ratings, and signify a rating agency’s assessment that there is a high
likelihood that the security will pay interest or dividends as well as principal
when due in a timely manner.

18.  Because the maximum rate places an absolute cap on the interest or dividend
the instrument will pay, in turn restricting its potential obligations, lower
maximum rates make it easier for the instrument to achieve a AAA rating.

19.  Financial firms including Oppenheimer used the AAA rating as an important
marketing tool when describing the nature and safety of the product.

20.  However, the fact that lower maximum rates made acquiring a AAA rating
easier had the perverse effect of motivating issuers and underwriters to set low
maximum rates that were ultimately too low to garner investor interest.

21.  When the financial firms through which Oppenheimer offered ARS stopped
supporting their ARS programs in February of 2008 due to their concerns over
decreased buyer demand and low maximum rates, there were auction failures across
much of the ARS market, causing many ARS to start paying their maximum rates.

22.  ARS with high maximum rates, typically Municipal ARCS with maximum rates in
the range of 12-15% continued to have successful auctions because the rates were
high enough to draw investor interest or to incentivize the issuer to offer a
redemption.  

23.  ARS with low maximum rates, typically taxable and tax exempt APS and
Student Loan ARCS, with maximum rates in the range of 3-5%, experienced failed
auctions, and became illiquid, because the maximum rates were not high enough to
draw investor interest or to incentivize issuers to offer a redemption.  

C.

Oppenheimer’s Role in the ARS Market

24.

To facilitate the auction process, issuers of ARS selected one or more
broker-dealers to underwrite an offering and/or manage an auction process.

25.  

In many instances, these chosen broker-dealers submitted their own bids to
support the ARS auctions and to prevent the auctions from failing.

26.

Oppenheimer, except in a limited number of circumstances, did not generally act
as an underwriter, manager, or agent for any issuer of ARS.

27.

As a distributing or “downstream” broker-dealer, Oppenheimer did not submit bids
in an effort to support any of the ARS auctions or to prevent them from failing.

28.

Oppenheimer also did not hold any significant inventory of ARS in its
broker-dealer house account(s).

29.

Oppenheimer acted as an agent, both on a solicited and unsolicited basis, for
its investors by submitting their bids to purchase and orders to sell ARS.

30.

Oppenheimer received revenue, including fees for acting as an agent for
investors in connection with ARS.




D. Oppenheimer Marketed and Sold Auction Rate Securities as Safe, Liquid
Short-Term Investments.




31.

In soliciting investors to purchase ARS prior to the middle of February 2008,
Oppenheimer’s retail brokers, known at Oppenheimer as Financial Advisors
(“FAs”), made inaccurate comparisons between ARS and other investments, such as
certificates of deposit or money market accounts, telling investors that ARS
were similar investments but with a slightly higher yield.  

32.

In soliciting investors to purchase ARS prior to the middle of February 2008,
Oppenheimer’s FAs also did not fairly characterize the investment nature of ARS
since ARS are highly complex securities that are very different from money
market funds or certificates of deposit, as evidenced by, among other things,
the dependence of ARS on successful auctions for liquidity.  

33.

Oppenheimer’s FAs also did not provide all investors with adequate and complete
disclosures regarding the complexity of the auction process and the risks
associated with ARS, including the circumstances under which an auction could
fail.  

34.

Oppenheimer’s FAs did not adequately disclose to investors that the customer’s
ability to liquidate the ARS depended on the willingness of other investors to
buy the instruments at an auction.  

35.

Oppenheimer was aware that its FAs marketed ARS to investors as liquid and as an
alternative to cash, certificates of deposit, or money market funds without
adequately disclosing that ARS are complex securities that may become illiquid.
 




36.   In addition, until February 2008, Auction Rate Preferred Shares were
categorized as Cash Equivalents on customer account statements.

37.  Oppenheimer had no required training program regarding educating FAs on ARS
or on selling ARS.

38.  Oppenheimer had no system in place to make sure that Oppenheimer FAs
adequately understood the details about ARS before they sold them.

39.

In or about August and September 2007, some auction rate securities auctions
experienced failures.  These failures were primarily based on credit quality
concerns related to the ARS at issue, which often involved underlying assets of
collaterized debt obligations.

40.

Despite the fact that a number of auction-rate securities failed in August 2007,
subsequent to August 2007, Oppenheimer did not inform all its FAs of those
failures, but rather informed just those FAs that had investors who owned the
auction rate securities that experienced the failures.

41.

During the fall of 2007 and into the beginning months of 2008, as the default
rates on subprime mortgages soared and the market in general began experiencing
significant credit tightening, monoline insurers that insured many issuances of
auction rate securities were also becoming distressed and were at risk of
ratings downgrades.

42.  During 2007 and into 2008, Oppenheimer clients who purchased ARS typically
had the ability to liquidate their holdings at the next auction.  However, in
late January and early February 2008, the lead underwriters sponsoring the
entire ARS market stopped supporting their ARS programs.  Once these lead
underwriters stopped placing support bids, the market became illiquid, leaving
certain Massachusetts investors and all other investors without the ability to
liquidate their ARS holdings.

43.

The Division’s investigation concluded that Oppenheimer & Co. Inc., should have
had knowledge that during the fall of 2007 and winter of 2008, that the auction
markets were not functioning properly and were at increased risk for potential
failure.

IV.  LEGAL CONCLUSIONS




A.

VIOLATIONS OF § 204 (a)(2)(G) BY OPPENHEIMER







44.

Section 204 (a)(2)(G) of the Act provides in pertinent part:

(a)  The secretary may by order impose an administrative fine or censure or
deny, suspend, or revoke any registration or take any other appropriate action
if he finds (1) that the order is in the public interest and (2) that the
applicant or registrant or, in the case of a broker-dealer or investment
adviser, any partner, officer, or director, any person occupying a similar
status or performing similar functions, or any person directly or indirectly
controlling the broker-dealer or investment adviser:–




(G) has engaged in any unethical or dishonest conduct or practices in the
securities, commodities or insurance business.




45.

The conduct of Oppenheimer, as described above, constitute violations of M.G.L.
c. 110A, § 204 (a)(2)(G).

B.  VIOLATION OF § 204 (a)(2)(J) BY OPPENHEIMER







46.

Section 204 (a)(2)(J) of the Act provides in pertinent part:

The secretary may by order deny, suspend, or revoke any registration if he finds
(1) that the order is in the public interest and (2) that the applicant or
registrant (J) has failed reasonably to supervise agents, investment adviser
representatives or other employees to assure compliance with this chapter.




1.

The conduct of Oppenheimer, as described above, constitutes violations of M.G.L.
c. 110A, § 204 (a)(2)(J).




V. REPRESENTATIONS AND AGREEMENTS

B.

Relief for Auction Rate Securities Investors

A.1.    Key Definitions

48.

Eligible Auction Rate Securities.  As used in the Offer, “Eligible ARS” shall
mean auction rate securities issued by municipalities or closed-end funds or
backed by student loans that were purchased  from Oppenheimer on or before
February 13, 2008 and that are currently illiquid due to failed auctions.
Notwithstanding the foregoing definition, the term “Eligible ARS” shall not
include ARS that were purchased at any firm other than Oppenheimer or at
Oppenheimer in accounts owned or in the name of an independent registered
investment adviser.


49.

Massachusetts Customer Account.  As used in the Offer, a “Massachusetts Customer
Account” shall mean the following, excluding Oppenheimer employee accounts and
accounts identified in the associated side order, current owners with $2 million
or less in Total Assets held (by one or more accounts residing at the same
address) at Oppenheimer as of February 29, 2008, who purchased Eligible ARS at
Oppenheimer on or before February 13, 2008, did not transfer Eligible ARS away
from Oppenheimer, and held those securities at Oppenheimer on February 13, 2008:

a.

Natural persons (including IRA accounts, testamentary trust and estate accounts,
custodian accounts established under the Uniform Trust to Minors Act or Uniform
Gifts to Minors Act, and guardianship accounts); or

b.

Charities, endowments and foundations or organizations with Internal Revenue
Code Section 501(c)(3) status.

50.

Tranche 1 and 2 Eligible Customer Accounts.  As used in the Offer, an “Eligible
Customer Account” shall mean a Massachusetts Customer Account that held $1
million or less in Total Assets held (by one or more account residing at the
same address) at Oppenheimer as of February 29, 2008.  

51.

Total Assets.  In calculating “Total Assets” held at Oppenheimer for the
purposes of the Offer, Total Assets are calculated by aggregating all household
accounts, which may include:

a.

All accounts with an identical address of record;

b.

Accounts held in the name of immediate family members, which may include,
husband or wife, parents, grandparents, mother-in-law or father-in-law,
children, son-in law or daughter-in-law and grandchildren, who share the
identical address of record as the primary account holder or whose account
statements are also mailed to the primary account holder’s address.  

A.2.    Purchase of ARS from Massachusetts Customer Accounts

Tranche I

52.

Within 90 days of February 28, 2010, Oppenheimer shall offer to purchase $25,000
of Eligible ARS from Eligible Customer Accounts. (“T1 Purchase Offer”)  The T1
Purchase Offer shall remain open for a period of seventy-five (75) days from the
date on which the first written notice of the Purchase Offer was sent (the
“Offer Period”).  Upon acceptance of each Eligible Customer Account Offer,
Oppenheimer shall have completed the purchase by, at the election of the
customer, either crediting the customer’s account or forwarding a check via
certified mail payable to the Eligible Customer within ten (10) days after
receiving the acceptance correspondence.

53.

Oppenheimer shall, as soon as practicable after February 28, 2010, but within 90
days, provide Eligible Customer Accounts with first written notice of its offer
to purchase $25,000 in Eligible ARS, as well as an explanation of what the
customer must do to accept the T1 Purchase Offer, the relevant terms of the T1
Purchase Offer and any other material issues affecting the investors’ rights.
 The first written notice shall be sent to Eligible Investors via certified mail
and Oppenheimer shall maintain return receipts of such written notices of Offers
and make them available for inspection at the Division’s request.  For the
Eligible Customer Accounts’ convenience, a Draft Acceptance Letter, along with a
self-addressed stamped envelope, shall be included in the T1 Purchase Offer that
can be signed and mailed back to Oppenheimer.  Such T1 Purchase Offer and Draft
Acceptance Letter shall be in a form not unacceptable to the Division.

54.

To the extent that any Eligible Customer Accounts have not responded to the T1
Purchase Offer on or before forty-five (45) days before the end of the Offer
Period, Oppenheimer shall provide a second written notice, in a form not
unacceptable to the Division, informing them again of the T1 Purchase Offer, the
relevant terms of the T1 Purchase Offer, and any other material issues affecting
the investors’ rights.

55.

Eligible Customer Accounts may accept the T1 Purchase Offer by notifying
Oppenheimer by returning a signed version of the Draft Acceptance Letter, or
some other reasonable signed written substitute, at any time before midnight,
Eastern Standard Time, on the last day of the applicable Offer Period.  Failure
by an Eligible Customer Account to accept the T1 Purchase Offer within the Offer
Period shall result in the termination of the T1 Purchase Offer and render the
Account ineligible for accepting the terms of the T1 Purchase Offer at any time
in the future.

Tranche II

56.

Within 90 days of the Tranche I Purchase Offer, but no later than August 28,
2010, Oppenheimer shall establish a Fund for Redemption (the “Fund”) capitalized
with $2 million.  Oppenheimer shall use the Fund, for the benefit of eligible
Massachusetts Customer Accounts, to offer to purchase all Eligible ARS from
Eligible Customer Accounts (“T2 Purchase Offer”).  

57.

The T2 Purchase Offer shall remain open for a period of seventy-five (75) days
from the date on which the first written notice of the Purchase Offer was sent
(the “Offer Period”).  Upon acceptance of each Eligible Customer Account Offer,
Oppenheimer shall have completed the purchase by, at the election of the
customer, either crediting the customer’s account or forwarding a check via
certified mail payable to the Eligible Customer within ten (10) days after
receiving the acceptance correspondence.

58.

Oppenheimer shall, as soon as practicable, but within 180 days of February 28,
2010, provide T2 Eligible Customer Accounts with first written notice of its
offer to purchase all Eligible ARS, as well as an explanation of what the
customer must do to accept the T2 Purchase Offer, the relevant terms of the T2
Purchase Offer and any other material issues affecting the investors’ rights.
 The first written notice shall be sent to Eligible Investors via certified mail
and Oppenheimer shall maintain return receipts of such written notices of the T2
Purchase Offers and make them available for inspection at the Division’s
request.  For the Eligible Customer Accounts’ convenience, a Draft Acceptance
Letter, along with a self-addressed stamped envelope, shall be included in the
T2 Purchase Offer that can be signed and mailed back to Oppenheimer.  Such T2
Purchase Offer and Draft Acceptance Letter shall be in a form not unacceptable
to the Division.

59.

To the extent that any Eligible Customer Accounts have not responded to the T2
Purchase Offer on or before forty-five (45) days before the end of the Offer
Period, Oppenheimer shall provide a second written notice, in a form not
unacceptable to the Division, informing them again of the T2 Purchase Offer, the
relevant terms of the T2 Purchase Offer, and any other material issues affecting
the investors’ rights.

60.

Eligible Customer Accounts may accept the T2 Purchase Offer by notifying
Oppenheimer by returning a signed version of the Draft Acceptance Letter, or
some other reasonable signed written substitute, at any time before midnight,
Eastern Standard Time, on the last day of the applicable Offer Period.  Failure
by an Eligible Customer Account to accept the T2 Purchase Offer within the Offer
Period shall result in the termination of the T2 Purchase Offer.-

Tranche III

61.

Within 180 days of the Tranche II Purchase Offer, but no later than February 29,
2011, Oppenheimer shall deposit into the Fund for Redemption $1.45 million of
additional capital, and shall use the Fund, for the benefit of eligible
Massachusetts Customer Accounts, to offer to purchase all Eligible ARS from all
Massachusetts Customer Accounts  (“T3 Purchase Offer”).  

62.

The T3 Purchase Offer shall remain open for a period of seventy-five (75) days
from the date on which the first written notice of the Purchase Offer was sent
(the “Offer Period”).  Upon acceptance of each Eligible Customer Account Offer,
Oppenheimer shall have completed the purchase by, at the election of the
customer, either crediting the customer’s account or forwarding a check via
certified mail payable to the Eligible Customer within ten (10) days after
receiving the acceptance correspondence.

63.

Oppenheimer shall, as soon as practicable, but  no later than December 31, 2010,
provide Massachusetts Customer Accounts with first written notice of its offer
to purchase all Eligible ARS, as well as an explanation of what the customer
must do to accept the T3 Purchase Offer, the relevant terms of the T3 Purchase
Offer and any other material issues affecting the investors’ rights.  The first
written notice shall be sent to Eligible Investors via certified mail and
Oppenheimer shall maintain return receipts of such written notices of the T3
Purchases Offers and make them available for inspection at the Division’s
request.  For the Eligible Customer Accounts’ convenience, a Draft Acceptance
Letter, along with a self-addressed stamped envelope, shall be included in the
T3 Purchase Offer that can be signed and mailed back to Oppenheimer.  Such T3
Purchase Offer and Draft Acceptance Letter shall be in a form not unacceptable
to the Division.

64.

To the extent that any Massachusetts Investors have not responded to the T3
Purchase Offer on or before forty-five (45) days before the end of the Offer
Period, Oppenheimer shall provide a second written notice, in a form not
unacceptable to the Division, informing them again of the T3 Purchase Offer, the
relevant terms of the T3 Purchase Offer, and any other material issues affecting
the investors’ rights.

65.

Massachusetts Investors may accept the T3 Purchase Offer by notifying
Oppenheimer by returning a signed version of the Draft Acceptance Letter, or
some other reasonable signed written substitute, at any time before midnight,
Eastern Standard Time, on the last day of the applicable Offer Period.  Failure
by an Eligible Customer Account to accept the T3 Purchase Offer within the Offer
Period shall result in the termination of the T3 Purchase Offer.

A.

Alternative Liquidity Option for High Net Worth Investors

66.

Oppenheimer shall endeavor to continue to work with issuers and other interested
parties, including regulatory and other authorities and industry participants,
to provide liquidity solutions for High Net Worth Investors outside the
definition of a Massachusetts Customer Account.  

67.

Further, Oppenheimer shall offer those accounts with more than $2 million in
Total Assets (“High Net Worth Investors”) an Alternative Liquidity Option.

68.

Within 90 days of February 28, 2010, Oppenheimer shall offer High Net Worth
Investors a margin loan (subject to receipt of appropriate margin loan
documentation) in an amount equal to the High Net Worth Investor’s holdings of
Eligible ARS at an interest rate that shall not exceed the yield on the ARS held
by the High Net Worth Investors.  The rate on the loan shall at all times 
remain equal to or preferred as to the rate that the High Net Worth Investors
could obtain from Oppenheimer independent of this Offer  (the “Agreed Upon
Rate”).  Notwithstanding the Agreed Upon Rate, for the first twelve (12) months
after the loan is made, High Net Worth Investors shall be charged an interest
rate on the margin loan that will be limited to one half percentage point below
the Agreed Upon Rate.  The interest rate on the margin loan shall at all times
be a positive integer or zero.  All margin loans provided pursuant to this Offer
must be collateralized by securities pledged by the High Net Worth Investors
that are eligible collateral under Regulation T of the Federal Reserve. 

69.

High Net Worth Investors accepting the Alternative Liquidity Option must agree
that the proceeds of all redemptions of Eligible ARS shall be applied to the
outstanding loan balance.  Any such loan made under the Alternative Liquidity
Option shall not prejudice the High Net Worth Investor’s right to the redemption
of ARS through issuer redemptions or any subsequent offers made by Oppenheimer.

70.

In addition to the offering of the Alternative Liquidity Option, Oppenheimer
shall use its best efforts to assist High Net Worth Investors after all Eligible
ARS have been fully redeemed from all Massachusetts Customer Accounts.  To that
end, any capital remaining in the Fund for Redemption after all Massachusetts
Customer Accounts have been fully redeemed shall be used to redeem Eligible ARS
from High Net Worth Investors’ accounts on a pro-rata basis.

D.

Subsequent Investor Relief

71.

To the extent that Oppenheimer & Co. Inc., agrees to any subsequent settlement
and/or order with any other state or federal regulator, which includes a term or
terms which are more favorable to those terms identified herein relating to
Oppenheimer & Co. Inc’s Massachusetts Customer Accounts, High Net Worth
Investors (as identified and defined herein) or institutional investors, the
subsequent term or terms shall be incorporated by reference into this Settlement
and become equally applicable to such Massachusetts investors.

F.

Other Provisions

72.

Cost of Investigation/Administrative Proceeding

Oppenheimer & Co., Inc. shall pay the costs of external costs incurred by the
Division, such as outside counsel, expert fees and vendors, as a result of the
Division’s investigation and Administrative Proceeding in an amount totaling
$250,000.00 to the Secretary of the Commonwealth of Massachusetts.

73.

No Disqualification




An Order issued by the Division consistent with this Offer shall waive any
disqualification contained in the Massachusetts laws, or rules or regulations
there under, including any disqualifications from relying upon the registration
exemptions or safe harbor provisions that Oppenheimer & Co., Inc. or any of its
affiliates may be subject to.  The Order shall not be intended to subject
Oppenheimer & Co., Inc. or any of its affiliates to any disqualifications
contained in the federal securities laws, the rules and regulations thereunder,
the rules and regulations of self regulatory organizations or various states’ or
U.S. Territories’ securities laws, including, without limitation, any
disqualifications from relying upon the registration exemptions or safe harbor
provisions.  In addition, the Order shall not be intended to form the basis for
any such disqualifications.

74.

Except in an action by the Division to enforce the obligations of Oppenheimer
under the Consent Order consistent with this Offer, neither this Offer nor the
Order nor any acts performed or documents executed in furtherance of this Offer
or the Order: (a) may be deemed or used an admissions of , or evidence of , the
validity of any alleged wrongdoing, liability or lack of wrongdoing or
liability; or (b) may be deemed or used as an admission of or evidence of any
such alleged fault or omission of Oppenheimer in any civil, criminal,
arbitration or administrative proceeding in any court, administrative agency or
other tribunal.  This Offer and the Order shall not convey any rights upon
persons or entities who are not a party to this Offer or the Order.




75.

In Consideration of the Offer the State will:




a.

Terminate the investigation and Administrative Proceeding against Respondents
related to their marketing and sale of auction rate securities; and

b.

 Not seek additional sanctions or penalties from Respondents relating to the
issues raised by the Division in the administrative proceeding relating to
Respondents’ marketing and sale of auction rate securities to investors; and,

c.

Enter a cease and desist order against Oppenheimer from future violations of the
Act.

76.

Failure to Comply With Terms of Settlement




If after this settlement is executed, Respondents fail to comply with any of the
terms set forth herein, the Division may institute an action to have this
agreement declared null and void. Upon issuance of an appropriate order, after a
fair hearing, the Division may reinstitute the actions and investigations
referenced in this Offer.

I. WAIVER




Respondents hereby waive any right to file an answer to the Consent Order
entered pursuant to this Offer, to a hearing, to written findings of fact or
conclusions of law, to any other process provided by statute or otherwise, and
to judicial review of the Consent Order entered pursuant to this Offer. Nothing
herein shall bind Respondents in any proceedings in which the Division is not a
party.

II. AUTHORITY




Respondents hereby state that the tender of this Offer is a voluntary act on
their own individual parts, that each has the power and authority to tender and
execute this Offer, and that each has had an opportunity to consult legal
counsel regarding the terms and conditions of the Offer.

Oppenheimer & Co., Inc.

By  /s/ Albert Lowenthal




Title  Chairman & CEO




Date  February 22, 2010     ______________




Albert Lowenthal

 /s/ Albert Lowenthal




Date   February 22, 2010








Robert Lowenthal

 /s/ Robert Lowenthal




Date February 22, 2010







Greg White

 /s/ Greg White




Date  February 22, 2010















